Opinion issued June 24,
2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00039-CV
———————————
 
In re Certain Interested Underwriters at Lloyd’s, London Subscribing to
Policy No. RF1001115, and Certain Interested Underwriters at Lloyd’s, London
subscribing to Policy No. RF1001117, Relators

 

 
Original Proceeding on Petition for
Writ of Mandamus[1]

 

 
 
MEMORANDUM OPINION
Relators filed an
unopposed motion to dismiss their petition for writ of mandamus on June 20,
2011.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the mandamus petition.  See Tex.
R. App. P. 42.1.  We dismiss all
other pending motions as moot.  
 
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
 




[1]           The Honorable Kyle Carter, judge of the 125th District
Court of Harris County, Texas.  The
underlying proceeding is Certain Interested Underwriters at Lloyd’s, London Subscribing to
Policy No. RF1001115, and Certain Interested Underwriters at Lloyd’s, London
subscribing to Policy No. RF1001117 v. Abrego Investments, Daniel Abrego, Sr.,
Inez Quintanilla Jr. Trust, Danny Abrego, Jr., Super Mercado Suksa, Inc., and
Abrego Ventures, Inc., No. 2010-52443 (125th Dist. Ct., Harris
County, Tex).